UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:5/31 Date of reporting period: 8/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of August 31, 2010(Unaudited) DWS Health Care Fund Shares Value ($) Common Stocks 97.6% Health Care 97.6% Biotechnology 24.2% Acorda Therapeutics, Inc.* (a) Alexion Pharmaceuticals, Inc.* Allos Therapeutics, Inc.* AMAG Pharmaceuticals, Inc.* (a) Amgen, Inc.* Amylin Pharmaceuticals, Inc.* (a) ArQule, Inc.* (a) Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* (a) Celera Corp.* (a) Celgene Corp.* Cepheid, Inc.* (a) Dendreon Corp.* Exelixis, Inc.* (a) Gen-Probe, Inc.* Genzyme Corp.* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* (a) Human Genome Sciences, Inc.* (a) ImmunoGen, Inc.* (a) Immunomedics, Inc.* (a) Incyte Corp.* (a) InterMune, Inc.* Myriad Genetics, Inc.* Regeneron Pharmaceuticals, Inc.* (a) Savient Pharmaceuticals, Inc.* (a) Theravance, Inc.* (a) United Therapeutics Corp.* (a) Vertex Pharmaceuticals, Inc.* (a) Health Care Services 18.3% Aetna, Inc. Allscripts Healthcare Solutions, Inc.* Cardinal Health, Inc. Cerner Corp.* (a) CIGNA Corp. CVS Caremark Corp. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA Genoptix, Inc.* (a) Laboratory Corp. of America Holdings* McKesson Corp. MedAssets, Inc.* Medco Health Solutions, Inc.* Pharmaceutical Product Development, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc.* Life Sciences Tools & Services 5.6% Illumina, Inc.* (a) Life Technologies Corp.* Mettler-Toledo International, Inc.* (a) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Medical Supply & Specialty 17.6% Baxter International, Inc. Beckman Coulter, Inc. Becton, Dickinson & Co. C.R. Bard, Inc. Covidien PLC Hologic, Inc.* Kinetic Concepts, Inc.* Masimo Corp. (a) Medtronic, Inc. Owens & Minor, Inc. (a) ResMed, Inc.* (a) Sirona Dental Systems, Inc.* St. Jude Medical, Inc.* Stryker Corp. (a) Thoratec Corp.* (a) Varian Medical Systems, Inc.* (a) Wright Medical Group, Inc.* Zimmer Holdings, Inc.* Pharmaceuticals 31.9% Abbott Laboratories Allergan, Inc. Ardea Biosciences, Inc.* (a) Auxilium Pharmaceuticals, Inc.* (a) Biovail Corp. (a) Bristol-Myers Squibb Co. Cardiome Pharma Corp.* Eli Lilly & Co. Forest Laboratories, Inc.* Inspire Pharmaceuticals, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* (a) Novartis AG (Registered) Pfizer, Inc. Pharmasset, Inc.* Questcor Pharmaceuticals, Inc.* (a) Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* (a) Shire PLC (ADR) (a) VIVUS, Inc.* (a) Total Common Stocks (Cost $124,839,241) Securities Lending Collateral 17.1% Daily Assets Fund Institutional, 0.30% (b) (c) (Cost $26,377,349) Cash Equivalents 2.1% Central Cash Management Fund, 0.25% (b) (Cost $3,194,431) % of Net Assets Value ($) Total Investment Portfolio (Cost $154,411,021) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $154,870,124. At August 31, 2010, net unrealized appreciation for all securities based on tax cost was $25,026,433. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $34,537,965 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,511,532. (a) All or a portion of these securities were on loan. The value of all securities loaned at August 31, 2010 amounted to $25,219,681 which is 16.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Biotechnology $ $
